Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims disclose an information processing apparatus comprising: 
a plurality of components, each of the plurality of components including a processor, the processor being configured to output an error notification in response to detecting an error; and 
a management circuit coupled to the plurality of components, the management circuit being configured to 
execute an error specification processing when the error notification is received from an error detected processor which has detected an error occurred, the error detected processor being the processor included in any of the plurality of components, the error specification processing including specifying an error component by analyzing error information obtained from the error detected processor, the error component being any of the plurality of components and including a part that causes an error, 
execute an exchange determination processing that includes issuing a request for active exchange when another component exists from among the plurality of components, the other component being a component able to be actively exchanged with the error component, execute an existence monitoring processing that includes monitoring whether or not an operating system executed by the information processing apparatus is alive, and 
issuing instructions in response to detecting that the operating system is alive after the issuing of the request for active exchange, the instructions including a deletion instruction and an addition instruction, the deletion instruction being configured to execute active deletion processing of the error component, the addition instruction being configured to execute active addition processing of the other component, and 
execute an active exchange processing that includes 
initiating the active deletion processing in response to the deletion instruction issued from the existence monitoring processing, and 
initiating the active addition processing in response to the active addition instruction issued from the existence monitoring processing.
Prior art fails to disclose: execute an existence monitoring processing that includes monitoring whether or not an operating system executed by the information processing apparatus is alive, and issuing instructions in response to detecting that the operating system is alive after the issuing of the request for active exchange, the instructions including a deletion instruction and an addition instruction, the deletion instruction being configured to execute active deletion processing of the error component, the addition instruction being configured to execute active addition processing of the other component. These limitations in combination with the claim as a whole are patentably distinct over the prior art of record. 
Prior art DeHaemer (US 2018/0181474) disclose a multicore processor may include multiple processing cores that were previously designated as active cores and at least one processing core that was previously designated as a functional spare. The processor may include an interface to receive, during operation of the processor in an end-user environment, a request to change the designation of at least one of the processing cores. The processor may be to store, into a desired cores configuration data structure in response to the request, data representing a bitmask that reflects the requested change, and to execute a reset sequence. During the reset sequence, the processor may activate, dependent on the bitmask, a processing core previously designated as a functional spare, or may deactivate, dependent on the bitmask, a processing core previously designated as an active core. The processor may include a predetermined maximum number of active cores and a predetermined minimum number of functional spares (Abstract).
Prior art Kampe (US 6,618,805) discloses a cluster membership monitor maintains contact with all other cluster nodes, and elects one of the nodes to be the "cluster master." The cluster master detects new nodes and admits them to the cluster, and uses heartbeats to detect failures of existing members of the cluster. A heartbeat is a short message exchanged regularly to confirm that the sender is still functioning properly. The cluster master also acts as a central coordination point for cluster-wide synchronization operations. In the cluster, a node is the cluster master. Cluster membership monitor provides a heartbeat for node to cluster membership monitor. Cluster membership monitor provides a heartbeat for node to cluster membership monitor (column 12, lines 1-18). 
Prior art Golden discloses a hot swap of a CPU module. The entire configuration is one partition, and the failing CPU module is not the primary. The operating system does crash, and is restarted. The failed CPU module is replaced and the original complete configuration is restored. Block 50,001 shows: CPU module is removed. EV7 and CMM are unavailable. Block 50,002 shows: MBM polls CMM with GET CMM STATE. Timeout indicates the problem to the MBM. Block 50,003 shows: MBM sends a SYSEVENT to primary EV7. Information is included to indicate a configuration change. Block 50,004 shows: MBM sends an ERROR REPORT alert to the PMU server. Block 50,005 shows: PMU Server redistributes the Alert to all PMUs.  Block 50,006 shows: The OS is likely to crash or hang in this situation. Consider the hang case. The CMM OS Watchdog fails. Block 50,007 shows: CMM send an ERROR REPORT to parent MBM. (Figure 50, column 36, lines 40-65).
Prior art Chen (US 9,542,282) disclose a method for session failover in OS (Operating System) level, which contains at least the following steps. A VM (Virtual Machine) OS is selected to perform a failover when a server OS is determined to have failed (Abstract). A load balancer may contain a health monitor to receive heartbeat signals periodically issued by a VM (Virtual Machine) OS. This means that the VM OS is alive when the health monitor receives a heartbeat signal issued by the VM OS. When no heartbeat signal has been received from the VM OS for a predetermined time interval, the health monitor determines that the VM OS fails and triggers a failover (column 2, lines 46-53).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113